Title: To Thomas Jefferson from James Ronaldson, 4 December 1824
From: Ronaldson, James
To: Jefferson, Thomas


Sir,
Philada
Decr 4th 1824
It is with no small degree of reluctance, that I impose on you the trouble of this letter.I am sensible that you have done a full share of the duties and labours of Society, and ought now to be allowed the pleasures and comforts of that retirement you have so ardently sought. I hope that the object of this letter, will, in the goodness of your heart and the recollection of past times, find for its author an apology for his conduct:—and permit him to say that it is not expected you will, on this occasion, take the trouble of replying to your addresser.Having a lively recollection of the anxieties, fears and exertions that existed at the time the Union Government was in the hands of the Federal party; and the republicans struggling to place it in those they considered more liberal and enlarged in their views of popular rights; I have not forgotten those who served us, nor that amongst them were men of eminent talents, whose devotion to the public interest was paramount to their own. I remember that the general feeling of the people was in favour of electing to the Presidentship, the author of the Declaration of Independence; but to advocate this, was not the most profitable employment for a man of genius: and of this truth we have ample proof, in the character of William Duane, Editor of the Aurora; and he is a farther proof, that writers who look ahead, and write unwelcome truths; who point out coming dangers, and present improprieties which lead to them, are, as regards self interest, indiscreet men.Wm Duane, in 1814, ”15, ”16, when Cotton was extremely high, admonished its cultivators that there were circumstances in operation that would lead to a great fall, and he urged the adoption of means to mitigate this effect. He wrote himself into unpopularity with growers of Cotton & Tobacco. What he predicted has happened. What he said was coming, some believed he was writing to bring about.His object was the public service; the result, his own ruin. Men who labour in the public service, frequently neglect their own affairs. Duane belongs to this class; and indeed, like others of us, he has his share of the defects of human nature; but we must not desert the man, because he is not an Angel. He is now up in life, quite poor, and an applicant for an Office in the Custom house of this port. I pray you will interest yourself with Mr Munroe, in his behalf.We might here talk of the “house that Jack built.” With much labour Jefferson was made President. This led on to Madison’s, to Munroe’s. Let us not forget useful services, because done in past times, and that the labourers are now poor. Let us not permit an old friend to die in the ditch.Wishing you the comforts of health & happiness; I am with great respect, Your well wisher.James Ronaldson